Opinion issued June 25, 2009








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00984-CV
____________

TIMOTHY HEINRICH AND BOYAR & MILLER, P.C., Appellants

V.

JAMES WESLEY CHRISTIAN AND CHRISTIAN & SMITH, L.L.P.,
Appellees



On Appeal from the 215th District Court
Harris County, Texas
Trial Court Cause No. 2005-75292-A



MEMORANDUM OPINION
	The Court today considered the parties' agreed motion for voluntary dismissal
of appeal pursuant to Texas Rule of Appellate Procedure 42.1, in which they request
that this Court remand the case to the trial court for entry of an agreed final judgment. 
The motion is granted as follows:

	The trial court's judgment is set aside without regard to the merits. 
Tex. R. App. P. 42.1(a)(2)(B).


	The case is remanded to the trial court with instructions to render
judgment in accordance with the settlement agreement.
 	All other pending motions are overruled as moot.
 	The Clerk of this Court is directed to issue mandate 10 days after the
date of this opinion.  Tex. R. App. P. 18.1.
 	As agreed by the parties, all parties shall pay their own costs incurred by
reason of this appeal.  Tex. R. App. P. 42.1(d).

PER CURIAM

Panel consists of Justices Keyes, Hanks, and Bland.